Citation Nr: 0618575	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-08 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hemorrhoids.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to June 1992.

These matters come to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied service connection for the claimed 
disabilities, and the veteran perfected an appeal of that 
decision.

In an August 1996 rating decision the RO had denied service 
connection for hemorrhoids, back pain, and a skin rash by 
finding that the claim was not well grounded.  The concept of 
a well-grounded claim was eliminated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), which was enacted on November 9, 2000.  The 
VCAA also provided for the re-adjudication of any claim 
denied as not being well grounded after July 14, 1999.  VCAA, 
§ 7, subpart (b).  Based on this provision of the law, in the 
April 2002 rating decision the RO denied entitlement to 
service connection for the claimed disabilities, without 
addressing the issue of whether new and material evidence had 
been received.  The re-adjudication provisions only apply, 
however, to claims denied after July 14, 1999; the veteran's 
claim for service connection was denied in August 1996, and 
is not subject to review pursuant to the VCAA.  The Board 
finds, therefore, that the proper issue on appeal is whether 
new and material evidence has been received to reopen the 
previously denied claim.  The Board further finds that it can 
address that issue in the first instance without prejudice to 
the veteran.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).


FINDINGS OF FACT

1.  In an August 1996 rating decision the RO denied 
entitlement to service connection for hemorrhoids.  The 
veteran was notified of that decision and did not appeal.

2.  The evidence received subsequent to the August 1996 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran's 
hemorrhoids were incurred during service, and it must be 
considered in order to fairly decide the merits of his claim.

3.  The evidence indicates that the veteran's hemorrhoids are 
related to the hemorrhoid surgery that he underwent during 
service.

4.  In the August 1996 rating decision the RO denied 
entitlement to service connection for a back disorder.  The 
veteran was notified of that decision and did not appeal.

5.  The evidence received subsequent to the August 1996 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran's back 
disorder was incurred during service, and it must be 
considered in order to fairly decide the merits of his claim.

6.  The preponderance of the probative evidence indicates 
that the veteran's back disorder is not related to an in-
service disease or injury.

7.  In the August 1996 rating decision the RO also denied 
entitlement to service connection for a skin disorder.  The 
veteran was notified of that decision and did not appeal.

8.  The evidence received subsequent to the August 1996 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran's skin 
rash was incurred in service, and it must be considered in 
order to fairly decide the merits of his claim.

9.  The preponderance of the probative evidence shows that 
the currently diagnosed skin disorder is not related to an 
in-service disease or injury.


CONCLUSIONS OF LAW

1.  The August 1996 rating decision in which the RO denied 
entitlement to service connection for hemorrhoids is final, 
new and material evidence has been received, and the claim is 
reopened.  38 U.S.C.A. § 7105 (West 1991); 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 20.1103 (1996); 38 C.F.R. § 3.156 
(2005).

2.  Hemorrhoids were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  The August 1996 rating decision in which the RO denied 
entitlement to service connection for a back disorder is 
final, new and material evidence has been received, and the 
claim is reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 (1996); 
38 C.F.R. § 3.156 (2005).

4.  The veteran's back disorder, which has been diagnosed as 
degenerative changes and syringohydromyelia of the cervical 
and thoracic spine, was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  The August 1996 rating decision in which the RO denied 
entitlement to service connection for a skin disorder is 
final, new and material evidence has been received, and the 
claim is reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 (1996); 
38 C.F.R. § 3.156 (2005).

6.  A chronic skin disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  
Hemorrhoids

The RO denied service connection for hemorrhoids in August 
1996 primarily because the veteran's service medical records 
could not be located to verify his treatment for hemorrhoids 
in service.  The evidence then of record consisted of the 
March 1996 application in which he reported having been 
treated for hemorrhoids in September 1990 while serving in 
Saudi Arabia, and the report of a May 1996 VA examination 
showing that he then had hemorrhoids.  The veteran was 
notified of the August 1996 decision and did not appeal, and 
that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

The evidence received subsequent to the August 1996 decision 
includes VA treatment records indicating that he continued to 
receive treatment for hemorrhoids, and his July 2004 hearing 
testimony.  In the hearing the veteran reported that while 
serving in Saudi Arabia he was hospitalized for a week and 
two days, and underwent surgery for hemorrhoids.  This 
evidence is new, in that the evidence previously of record 
did not include any details regarding the claimed in-service 
treatment.  The evidence is also material because it bears 
directly and substantially on the issue being considered, 
that being whether the veteran incurred a related disease 
during service.  The Board finds, therefore, that evidence 
that is both new and material has been received, and the 
claim of entitlement to service connection for hemorrhoids is 
reopened.

After a finding that new and material evidence has been 
submitted, the Board may proceed with a decision on the 
merits only if such action is not prejudicial to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 392 (1993).  Given the 
Board's disposition of this issue, the Board further finds 
that it may consider the substantive merits of the claim for 
service connection without prejudice to the veteran.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

The Board finds that the veteran's testimony is credible, in 
that it is not inconsistent with his March 1996 application.  
In addition, he is competent to provide evidence of having 
undergone surgery for hemorrhoids, because such an experience 
is subject to lay observation and not likely to be confused 
with any other symptoms.  See Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  The veteran's claim is, therefore, 
supported by medical evidence of a current diagnosis of 
hemorrhoids, and probative lay evidence of a related disease 
in service.  Because he was treated for hemorrhoids in 
service that were apparently chronic, in that they needed 
surgical treatment, and he currently has the same disorder, 
the current disability is shown to be related to the 
disability that was treated during service.  See 38 C.F.R. 
§ 3.303(b) (with chronic disease shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease are service 
connected).  The Board finds, therefore, that the evidence 
supports the grant of service connection for hemorrhoids.
Back Disorder

In the August 1996 rating decision the RO also denied service 
connection for back pain, primarily on the basis that the 
veteran's service medical records could not be located to 
verify the nature or etiology of any back pain he experienced 
in service.  The evidence received following the August 1996 
decision includes his testimony and a statement from an 
individual with whom he served indicating that he had 
complained of back pain while serving in Germany from 1987 to 
1990.  

For the purpose of determining whether new and material 
evidence has been received, the veteran's testimony and the 
lay statement are presumed to be credible.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999) (per curium).  This evidence 
is new, in that the evidence of record in August 1996 did not 
include any corroboration of the veteran having had back pain 
in service.  The evidence is also material because it bears 
directly and substantially on the issue on appeal, that being 
whether the veteran incurred a related disease or injury 
during service, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Board finds, therefore, that evidence that is both new 
and material has been received, and the claim of entitlement 
to service connection for a back disorder is reopened.

As previously stated, having found that new and material 
evidence has been submitted, the Board may consider the 
substantive merits of the claim only if such action is not 
prejudicial.  Bernard, 4 Vet. App. at 392.  In this case the 
RO informed the veteran of the evidence needed to establish 
entitlement to service connection, adjudicated the claim on 
its substantive merits, and provided him the laws and 
regulations pertaining to service connection in the statement 
of the case.  The veteran and his representative have had the 
opportunity to submit evidence and argument on that issue in 
response, and have done so.  The Board finds, therefore, that 
it may consider the substantive merits of the claim for 
service connection without prejudice to the veteran.  See 
Curry v. Brown, 7 Vet. App. 59, 67 (1994) (prejudice will not 
be shown if the claimant has been given adequate notice of 
the need to submit evidence or argument on the question being 
addressed and an opportunity to submit evidence and argument 
on that issue).

The medical evidence shows that the veteran underwent a 
laminectomy and shunt placement for a syringohydromyelia from 
C2 to T5, and that he has degenerative changes throughout the 
spine.  His claim is, therefore, supported by a current 
medical diagnosis of disability.  For the reasons shown 
below, however, the Board finds that the claim is not 
supported by probative evidence of a related disease or 
injury during service, or of a nexus to service.  Hickson, 12 
Vet. App. at 253.

The degenerative changes in the spine (arthritis) did not 
become manifest to a degree of 10 percent or more within a 
year of the veteran's separation from service.  Consideration 
of the presumptive provisions applicable to chronic diseases 
does not, therefore, support a grant of service connection.  
See 38 C.F.R. §§ 3.307, 3.309.

The National Personnel Records Center (NPRC) was not able to 
locate the veteran's service medical records, and his service 
personnel records included no reference to an in-service back 
injury.  The veteran testified in July 2004 that he received 
extensive treatment for back pain while stationed in 
Nuremberg.  VA requested his clinical records from the NPRC 
for the medical facility at Nuremberg for the time period 
that he was assigned there.  Those records indicate that he 
was hospitalized after having been hit in the head with a 
softball, but make no reference to any complaints or clinical 
findings regarding the back.

He initially claimed entitlement to VA compensation benefits 
in March 1996, and denied having received any treatment for 
back pain while in service.  He attributed the back pain to a 
spinal injection he received while undergoing the hemorrhoid 
surgery in September 1990 in Saudi Arabia, not while he was 
stationed in Germany from 1987 to 1990.  When examined in May 
1996 the examiner found that the veteran's medical history 
was "uneventful" except for the hemorrhoid surgery.  The 
veteran then reported having had back pain since receiving a 
spinal anesthetic during the hemorrhoid surgery.  Clinical 
examination of the back showed no abnormalities, and the 
examiner referenced an X-ray as showing minimal degenerative 
changes.  The examination resulted in a diagnosis of "low 
back pain, alleged to have begun after spinal anesthesia for 
hemorrhoid surgery, 1991."  That finding is not probative of 
the back disorder having actually begun during service, in 
that the examiner was simply re-iterating the veteran's 
allegation.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ("Evidence that is simply information recorded by a 
medical examiner, unenhanced by any medical comment by that 
examiner, does not constitute competent medical evidence. . . 
.").

VA treatment records disclose that in August 1997 the veteran 
reported having chronic low back pain, with no onset given.  
The syringohydromyelia was diagnosed as the result of 
magnetic resonance images (MRIs) in December 1998 and January 
1999.  When evaluated by a neurosurgeon in February 1999 he 
reported a two-year history of pain in the left shoulder and 
arm (onset in 1997), which resulted in the diagnosis of the 
syringohydromyelia.  Not until March 2001 did he allege that 
the back pain began during service, when he claimed to have 
had "excruciating" pain in the mid-back area that was 
controlled with medication.

The veteran presented a January 2003 statement from an 
individual with whom he purportedly served throughout 
service.  That individual stated that they served in Germany 
from 1987 to 1990, and that while they were in Germany the 
veteran started complaining of back problems.  He also stated 
that the veteran had received injections to control the back 
pain at that time.  

A January 2002 VA treatment records indicates that the 
veteran reported having injured his back while serving in 
Korea from 1986 to 1987, and that he began experiencing 
severe back pain when he arrived in Germany.  He stated that 
the back pain was treated with steroid injections.  He 
testified in July 2004 that he had no problems with his low 
back prior to the hemorrhoid surgery, and he attributed his 
low back pain that started afterwards to the anesthesia 
injection.  He also testified, however, that he started 
having pain in his shoulders and upper back while serving in 
Germany, which was treated with steroid injections.

These statements are in conflict with the March 1996 
application in which the veteran denied having received any 
treatment during service, and in which he reported that the 
back pain started after he got to Saudi Arabia in 1990.  
Although the statements are presumed to be credible for the 
purpose of determining whether new and material evidence has 
been received, that presumption no longer applies when 
evaluating the substantive merits of the claim.  See Evans v. 
West, 12 Vet. App. 22 (1998).  Because the statements are in 
conflict with the more contemporaneous evidence, the Board 
finds that the January 2003 lay statement and the veteran's 
report regarding in-service symptoms and treatment are not 
credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the credibility 
of the evidence in light of its own inherent characteristics 
and its relationship to other items of evidence).

There is no medical evidence reflecting any complaints or 
clinical findings of a back disorder prior to May 1996, 
almost four years after the veteran was separated from 
service.  There is no medical evidence of record indicating 
that the currently diagnosed back disorder is related to the 
anesthesia injection or any symptoms of back pain that the 
veteran may have had prior to 1996.  The veteran's assertions 
that the back disorder was caused by the injection or had its 
onset during service are not probative because he is not 
competent to provide evidence on the etiology of a medical 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board finds, therefore, that the criteria for a 
grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a back disorder.
Skin Disorder

The RO also denied service connection for a rash on the hands 
and feet in August 1996.  The evidence then of record 
included the March 1996 application, in which the veteran 
reported having had a skin rash on the hands and feet in 
1990.  He denied, however, having received any treatment 
during service.  During the May 1996 VA examination he 
reported having a persistent skin rash on the left thumb and 
the soles of both feet, which he attributed to exposure to 
petroleum products during service.  Examination revealed a 
rash on the volar surface of the left thumb and lateral 
aspects of both feet that was diagnosed as probable fungal 
dermatitis.  The RO denied service connection in August 1996 
because the evidence did not show that the rash was related 
to service.

The evidence received subsequent to the August 1996 decision 
includes VA treatment records reflecting the intermittent 
treatment of a rash on the hands and feet beginning in August 
1997.  The evidence also includes the January 2003 lay 
statement in which the veteran's fellow servicemember stated 
that the veteran complained of a skin rash while they were 
serving in Germany.  The lay statement is new, in that the 
evidence of record in August 1996 did not include any 
corroborating evidence of the veteran having had any skin 
problems while in service.  The evidence is also material 
because it bears directly and substantially on whether the 
veteran incurred a related disease during service, and it 
must be considered in order to fairly decide the merits of 
the claim.  The Board finds, therefore, that new and material 
evidence has been received, and the claim for service 
connection for a skin disorder is reopened.

Having found that new and material evidence has been 
submitted, the Board may consider the substantive merits of 
the claim only if such action is not prejudicial.  Bernard, 4 
Vet. App. at 392.  In this case the RO informed the veteran 
of the evidence needed to establish entitlement to service 
connection, adjudicated the claim on its substantive merits, 
and provided him the laws and regulations pertaining to 
service connection in the statement of the case.  The veteran 
and his representative submitted evidence and argument in 
response.  The Board finds, therefore, that it may consider 
the substantive merits of the claim for service connection 
without prejudice to the veteran.  Curry, 7 Vet. App. at 67.

The medical evidence shows that the veteran has eczema, and 
he provided lay evidence of having been exposed to petroleum 
products while in service as a petroleum supply specialist 
and having had a rash on his hands while in service.  His 
claim is, therefore, supported by a current medical diagnosis 
of disability, and lay evidence of an in-service injury.  The 
medical evidence does not show, however, a nexus between the 
currently diagnosed skin disorder and an in-service disease 
or injury.  Hickson, 12 Vet. App. at 253.

VA provided the veteran a dermatology examination in July 
2005 in order to obtain a medical opinion on whether any 
currently diagnosed skin disorder was related to military 
service.  The veteran then reported that the rash began in 
1990, while he was serving in Saudi Arabia.  Examination 
revealed a rash on both hands, but none on the feet, that was 
diagnosed as eczema.  The examiner reviewed the evidence in 
the claims file and stated that he was not able to provide an 
opinion on any relationship to military service "without 
resort to mere speculation."  A medical opinion that is 
based only on speculation is not probative of a nexus to 
service.  See Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996) (a medical opinion based only on speculation is not 
probative of a nexus to service).  Because the examiner was 
not able to find that the skin rash is at least as likely as 
not (a probability of 50 percent or greater) related to 
military service, the medical opinion does not reflect a 
nexus between an in-service injury and the currently 
diagnosed skin disorder.  

There is no other medical evidence pertaining to the claimed 
nexus to service.  The United States Court of Appeals for 
Veterans Claims (Court) has rejected the argument that, if 
the veteran's service medical records are not available, a 
presumption of service connection applies to the claimed 
disability that VA must rebut.  See Cromer v. Nicholson, 19 
Vet. App. 215 (2005) (per curium).  A grant of service 
connection requires, therefore, medical evidence of a 
positive association between the claimed disability and an 
in-service disease or injury, not just the absence of 
negative evidence.

The veteran's assertion regarding the relationship to service 
is not probative because he is not competent to provide 
evidence of a nexus between the in-service injury, or any 
symptoms he may have had during service, and the currently 
diagnosed skin disorder.  Espiritu, 2 Vet. App. at 494.  
Although he is competent to provide evidence of an observable 
symptom, including a skin rash, he is not competent to state 
that the skin rash that he had in service is due to the same 
cause as the current skin rash.  The Board finds, therefore, 
that the criteria for a grant of service connection are not 
met, and that the preponderance of the evidence is against 
the claim of entitlement to service connection for a skin 
disorder.  
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in June 2001.  In that notice the RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  

Although the RO did not inform the veteran of the specific 
basis for the denials of service connection in August 1996 or 
the evidence needed to fulfill that element of the claim, 
that failure is not prejudicial to the veteran because the 
Board found that new and material evidence has been received 
and reopened the claims for service connection.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  
Because service connection for back and skin disorders has 
been denied, any question regarding the assigned rating or 
effective date is moot and any deficiency in the content of 
the notice is not prejudicial to the veteran.  Regarding the 
claim for service connection for hemorrhoids, the RO will 
notify the veteran of the evidence needed to establish the 
disability rating and effective date for that disorder.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO and the Appeals 
Management Center (AMC) made multiple requests to the NPRC 
for the veteran's service medical records, but was informed 
that the records could not be located.  Because the NPRC was 
not able to locate the records after multiple requests, 
further efforts to obtain the records would be futile.  The 
AMC also requested reconstruction of the records, but the 
NPRC had no data from which to reconstruct the records.  
Because the service medical records cannot be located, the 
Board has a heightened duty to consider the benefit of the 
doubt rule, to assist in developing the claim, and to explain 
the bases for its decision.  See Cromer v. Nicholson, 19 Vet. 
App. 215 (2005) (per curium).

The RO obtained the private and VA treatment records the 
veteran identified, and obtained a medical opinion regarding 
the claimed nexus between military service and the currently 
diagnosed skin disorder.  Although the RO did not provide him 
a VA examination or obtain a medical opinion regarding the 
claim for service connection for a back disorder, VA is not 
required to provide a medical examination or obtain a medical 
opinion if the record does not already contain evidence of an 
in-service event, injury, or disease.  That development is 
not required because "a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease."  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  The Board has determined that the veteran's 
assertions regarding back pain during service are not 
credible.  The Board finds that a medical examination and/or 
opinion is not required in this case because no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The veteran's representative contends that the AMC failed to 
comply with the Board's February 2005 remand instructions 
because the examiner in July 2005 did not provide a diagnosis 
of a skin rash on the feet, and did not provide the requested 
opinion regarding a nexus to service.  The examination report 
shows, however, that examination of the feet showed no signs 
of a skin rash; there was not, therefore, any basis for a 
diagnosis.  The examiner also provided the requested opinion 
regarding a nexus to service-he found that a positive 
relationship to military service could not be found "without 
resort to mere speculation."  He found, in essence, that the 
cause of the skin rash could not be determined with any 
degree of reliability.  See Roberts v. West, 13 Vet. App. 185 
(1999) (substantial compliance with the Board's remand 
instructions will be found if the VA examiner is asked to 
provide the opinion, even if the examiner responds that the 
etiology cannot be determined).  The Board finds, therefore, 
that the AMC complied with the Board's remand instructions.

The veteran has not indicated the existence of any other 
evidence that is relevant to his claim; as such, all relevant 
data has been obtained for determining the merits of his 
claim and no reasonable possibility exists that any further 
assistance would aid him in substantiating his claim.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. § 3.159(c).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hemorrhoids is 
reopened.

Service connection for hemorrhoids is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for a back disorder is 
reopened.

The claim of entitlement to service connection for a back 
disorder is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a skin disorder is 
reopened.

The claim of entitlement to service connection for a skin 
disorder is denied.




____________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


